DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 10/05/2022.  Claims 79, 86, and 93 have been amended. Claims 79-82, 84-89, 91-96, and 98 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/01/2022 has/have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-82, 84-89, 91-96, and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 79, 86, and 93 recite “determining, by the processor and the updated ROI learning model, a second revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise programmatically determined estimates of one or more future transactions that occur after the redemption of the promotion, wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption.” The claims recite future transactions that occur after redemption of the promotion but also claim that the future transactions comprise a purchase at a second retail price that is not discounted by a promotion redemption. It is not clear how future transactions can occur after redemption of a promotion and also comprise of purchase at a second retail price that is not discounted by a promotion redemption. Examiner uses BRI to interpret future transactions to be transaction that occur after redemption of the promotion and is compared to a price that is not discounted by a promotion redemption. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 79-82, 84-89, 91-96, and 98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 79-82, 84-89, 91-96, and 98 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 79, 86, and 93 recite a method, apparatus, and computer program product for generating and displaying a merchant impact report based on a return on investment model. Under Step 2A, Prong I, claims 79, 86, and 93 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating and displaying a merchant impact report based on a return on investment model is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving an input indicative of one or more metrics relating to a merchant and a promotion; generating a return on investment (ROI) learning model based on the one or more metrics relating to the merchant and the promotion; updating the ROI learning model by automatically inputting a second one or more metrics relating to the merchant and the promotion; determining a discount amount associated with the promotion, wherein the discount amount is indicative of an amount off a first retail price for one or more products or services obtained by redemption of the promotion; determining a first revenue predicted to be generated from redemption of the promotion; determining a second revenue predicted to be generated from repeat business transaction associated with the promotion; generating a repeat revenue visual metric for the promotion; generating a merchant impact report; and displaying the merchant impact report. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 79, 86, and 93 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 79, 86, and 93 have recited the following additional elements: Graphical User Interface (GUI), processor, memory, Computer-readable memory(s), and Apparatus. These additional elements in claims 79, 86, and 93 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. GUI, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 79, 86, and 93 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶¶ [0108] [0109], for implementing the “general computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 80-82, 84, and 85; 87-89, 91, and 92; and 94-96, and 98 further recite the method, apparatus, and computer program product of claims 79, 86, and 93, respectively. Dependent claims 80-82, 84, 85, 87-89, 91, 92, 94-96, and 98 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 79, 86, and 93. For example, claims 80-82, 84, 85, 87-89, 91, 92, 94-96, and 98  further specifying the datasets used for input with the return on investment model (i.e. generating clusters, determining source-specific classifier, metrics are generated from specific sources, and training the model with updated historical metrics) – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 80-82, 84, 85, 87-89, 91, 92, 94-96, and 98, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 79-85; 86-92; and 93-98 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 79-82, 84-89, 91-96, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,689,456 to Schroeder in view of U.S. Publication 2013/0073379 to Srinivasan.

With respect to Claim 79:
Schroeder teaches:
A method for utilizing at least a processor, a memory, and a display device for rendering a graphical user interface (GUI) comprising (i.e. web interface) (Schroeder: Col. 6 Lines 35-38 “In one embodiment, the business planner system offers a Web interface to permit a retailer or remote sales staff member to experiment with a variety of scenarios to determine the benefits of alternate promotions. A user may access the business planner system or needed manufacturer databases using a Web browser on a personal computer or other computer connected via the Internet or other network to a server owned or controlled by the manufacturer.”):
receiving, via the GUI, an input indicative of one or more metrics relating to a merchant and a promotion (i.e. retailer inputs promotion parameters) (Schroeder: Col. 9 Lines 34-38 “It is possible for a retailer or vendor to input certain promotion parameters such as volume expectations, profit limits, etc., and allow the business planner system 1 to generate promotion scenarios that meet these requirements using models and possible promotion conditions.”);
generating, by the processor, a return on investment (ROI) learning model based on the one or more metrics relating to the merchant and the promotion (i.e. generating, based on the lift model, profit and sales lift) (Schroeder: Col. 7 Lines 19-25 “The lift model may use a predicted base volume for the division as further input. The sales, sales lift, and profit are then computed 6, based on the lift model. These predicted results 6 are compared 8 with marketing objectives 10 and predicted capacity 12 for the product in question to see if the sales expected to occur in light of promotion plans are aligned 14 with corporate plans and objectives.”);
updating, by the processor, the ROI learning model to generate an updated ROI learning model by automatically inputting a second one or more metrics relating to the merchant and the promotion, wherein the second one or more metrics relating to the merchant and the promotion are determined based on at least one or more historical metrics retrieved from a promotion repository (i.e. updating the model by automatically inputting historical sales data, wherein the historical sales data is retrieved from a POS repository) (Schroeder: Col. 6 Lines 57-64 “Prediction of increased sales, or sales lift, due to a promotion is achieved using mathematical models for market response to a set of promotion conditions, with a plurality of promotion types being available in the model. The models may be derived from correlations of point-of-sale (POS) data with past promotions and, in some embodiments, may be updated continuously as POS data is obtained for each promotion.”);
determining, by the processor and the updated ROI learning model, a discount amount associated with the promotion, wherein the discount amount is indicative of an amount off a first retail price for one or more products or services obtained by redemption of the promotion (i.e. business planning system determines optimal sales price discount based on model with inputted parameters, wherein the sales price discount represents a discount amount off a first retail price) (Schroeder: Col. 9 Lines 34-52 “It is possible for a retailer or vendor to input certain promotion parameters such as volume expectations, profit limits, etc., and allow the business planner system 1 to generate promotion scenarios that meet these requirements using models and possible promotion conditions. In this case, the retailer or vendor may then select a scenario and apply it to the business planning system. In essence, this requires adapting the software to provide an inverse solution, wherein the desired solution (financial returns or sales lift, for example) is provided as input, followed by a computer-assisted search for promotion conditions that may yield the solution. In some cases, a nearly infinite combination of conditions, such as combinations of sales price discount, retailer payout to the customer, coupon promotions, etc., may achieve the targets. The software may then identify the parameter space capable of providing the solution or offer a range of conditions for further examination, or request additional restraints on the solutions, such as the type of promotion, the maximum discount allowed, etc.”);
determining, by the processor and the updated ROI learning model, a first revenue predicted to be generated from the redemption of the promotion (i.e. determining by the model a predicted sales lift or increase in revenue due to redemption of promotions) (Schroeder: Cols. 5 Lines 60-67 “The business planner system is a computerized tool that accepts assumptions for arbitrary scenarios and permits prediction of the effects likely to be realized by a planned or prophetically considered promotion for one or more products or product classes in one or more markets and/or for one or more distributors. Predicted effects may include at least one of consumer sales lift, expected ship quantities and timing, retailer profit or revenue, and manufacturer profit or revenue.” Furthermore, as cited in Col. 6 Lines 57-64 “Prediction of increased sales, or sales lift, due to a promotion is achieved using mathematical models for market response to a set of promotion conditions, with a plurality of promotion types being available in the model. The models may be derived from correlations of point-of-sale (POS) data with past promotions and, in some embodiments, may be updated continuously as POS data is obtained for each promotion.” Furthermore, as cited in Col. 11 Lines 3-7 “The business planner system 1 is used to predict the outcomes of various event scenarios 56, from which the most favorable scenarios are selected. Lift models 4 and cost factors 58 are used to predict profitability to retailers and/or the manufacturer.”);
generating, by the processor, a merchant impact report, comprising the repeat business revenue visual metric (i.e. generating sales lift impact report comprising forward buying consumer behavior) (Schroeder: Col. 10 Lines 13-29 “Past forward buying behavior of a customer may be indicative of general practices, so the business planner system 1 may include a module that tracks past forward buying behavior and extrapolates to estimate the forward buying actions of the customer for a given planned promotion. The business planner system 1 may then include the anticipated cost of forward buying for a particular customer into the net costs to the manufacturer of the promotion. If desired, this information may then be applied by the manufacturer to negotiate a favorable alternative to forward buying with the customer. For example, the manufacturer may show the customer what their expected forward buying behavior is and what the expected profit to the customer is by forward buying, and then offer an alternative that provides the same profit to the customer but which also increases consumer demand or manufacturer profit.”); and
displaying, via the GUI, the merchant impact report (i.e. displaying webpage of scenario calculating a profit generated from sales promotion impact) (Schroeder: Col. 16 Lines 54-61 “A scenario, such as a contemplated temporary price reduction for a given product during a specific time period, may be entered, resulting in a signal routed through the firewall 160 to the business planner server 204 where sales lift and retailer profit or other output variables may be calculated and then displayed on a Web page based on a signal sent back to the computer 180 of the user via the firewall 160.”).
Schroeder does not explicitly disclose determining, by the processor and the updated ROI learning model, a second revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise programmatically determined estimates of one or more future transactions that occur after the redemption of the promotion, wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption; and generating, by the processor, a repeat business revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of the second revenue predicted to be generated from the one or more repeat business transactions associated with the promotion.
However, Srinivasan further discloses:
determining, by the processor and the updated ROI learning model, a second revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise programmatically determined estimates of one or more future transactions that occur after the redemption of the promotion (i.e. determine expected profit from returning customers, wherein the profit is expected because the transaction will occur in the future and which is determined from historical data of customers returning to the site or being repeat customers due to a promotion being redeemed or used) (Srinivasan: ¶¶ [0092]-[0094] “Alternately either the system or the operator may propagate the optimum promotion each time the optimum promotion level changes by a particular amount from the previous promotion level such as, for example, $0.25. Data from the web 432, such as purchase, timing, and use of promotions by customers may also be provided from the web 435 to the dynamic sampling engine for use in future samples…The result of the experimentation performed by the dynamic sampling engine is an indication of the current probability that a customer will exit the site and not return to the site conditioned on the lapse time since the last interaction by the customer and the amount of the promotion offered at 440. At 445, the process 400 ends, however, the process 400 may be repeated at regular intervals…As an example of the operation of the dynamic sampling engine, let "CPRj" be the Cost of Promotion for product j ("PRj"). Let the random sample for each promotion be a constant "m". Let "fj" be the fraction of sample customers who accept the promotion in the defined time and interact with the site. Let "V" be the lifetime value or expected profit to be made from the returning customer calculated from historical data. Based on the experimental information, the objective is to maximize profit which may be defined by the equation: Maximum Profit for Product PRj is equal to the number of customers sampled times the fraction of customers who accept the promotion times the difference between the normal profit made from the product less the profit lost through the promotion or mfj(PRj-CPRj).”), 
wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption (Examiner uses BRI to interpret future transactions to be transaction that occur after redemption of the promotion and is compared to a price that is not discounted by a promotion redemption.) (i.e. promotion level is compared to a situation in which a customer goes on a site to make a purchase without any incentive) (Srinivasan: ¶ [0090] “If a customer does interact during that time, then there is no need to provide an incentive for that customer to return. Thus, the system will drop a customer who returns to interact from that sample at 428. That customer may be included in future iterations of the present invention; however, the time since last interaction will begin to toll once again from the most recent interaction time.” Furthermore, as cited in ¶ [0081] “The term "interaction" may be defined as a visit to the site or purchase of an item or service from the site. (Based on historical data, the probability of defection conditional on lapsed time since last interaction can be calculated by determining the percentage of customers that return to the site after having no interaction with the site for a selected time period.)”);
generating, by the processor, a repeat business revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of the second revenue predicted to be generated from the one or more repeat business transactions associated with the promotion (i.e. generating repeat revenue visual metric or lifetime value “V” which expected profit from returning customers) (Srinivasan: ¶¶ [0092]-[0094] “Alternately either the system or the operator may propagate the optimum promotion each time the optimum promotion level changes by a particular amount from the previous promotion level such as, for example, $0.25. Data from the web 432, such as purchase, timing, and use of promotions by customers may also be provided from the web 435 to the dynamic sampling engine for use in future samples…The result of the experimentation performed by the dynamic sampling engine is an indication of the current probability that a customer will exit the site and not return to the site conditioned on the lapse time since the last interaction by the customer and the amount of the promotion offered at 440. At 445, the process 400 ends, however, the process 400 may be repeated at regular intervals…As an example of the operation of the dynamic sampling engine, let "CPRj" be the Cost of Promotion for product j ("PRj"). Let the random sample for each promotion be a constant "m". Let "fj" be the fraction of sample customers who accept the promotion in the defined time and interact with the site. Let "V" be the lifetime value or expected profit to be made from the returning customer calculated from historical data. Based on the experimental information, the objective is to maximize profit which may be defined by the equation: Maximum Profit for Product PRj is equal to the number of customers sampled times the fraction of customers who accept the promotion times the difference between the normal profit made from the product less the profit lost through the promotion or mfj(PRj-CPRj).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Srinivasan’s determining a second revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise programmatically determined estimates of future transactions that occur after the redemption of the promotion, wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption; and generating a repeat business revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of the second revenue predicted to be generated from the one or more repeat business transactions associated with the promotion to Schroeder’s prediction of revenue generated a model of a sales lift. One of ordinary skill in the art would have been motivated to do so because “The dynamic promotional level application allows companies to determine optimal promotional level by running continuous real-time models on an appropriate sample population, which may be determined automatically by the sampling engine.” (Srinivasan: ¶ [0079]).
With respect to Claims 86 and 93:
All limitations as recited have been analyzed and rejected to claim 79. Claim 86 recites “an apparatus comprising: a processor; a memory including computer program code; and a display device for rendering a graphical user interface (GUI), the memory and the computer program code configured to, with the processor, cause the apparatus to at least:” (Schroeder: Claim 1) perform the steps outlined by method claim 79. Claim 93 recites “a computer program product comprising: at least one computer readable non-transitory memory medium having program code instructions stored thereon, the program code instructions which when executed by an apparatus, comprising a processor, a memory, and a display device for rendering a graphical user interface (GUI), cause the apparatus at least to:” (Schroeder: Claim 1) perform the steps outlined by method claim 79. Claims 86 and 93 do not teach or define any new limitations beyond claim 79. Therefore they are rejected under the same rationale.

With respect to Claim 80:
Schroeder teaches:
The method of claim 79, further comprising: generating, via the processor, a set of clusters based on one or more similar return ROI learning models previously generated (i.e. generating a set of categories related to the product based on similar sales lift or segmented based on demographic factors) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.” Furthermore, as cited in Col. 14 Lines 18-25 “Historical sales information embodied in a memory device (e.g., a point-of-sales database) can be mined by any suitable data mining method for relationships between promotions and products, including cross-elasticity factors, sales lift as a function of market segment (demographic factors, etc.), impact of competitive promotions on vendor promotions, and other factors that may not be readily apparent after human scrutiny of the data.”).
With respect to Claims 87 and 94:
All limitations as recited have been analyzed and rejected to claim 80. Claims 87 and 94 do not teach or define any new limitations beyond claim 80. Therefore they are rejected under the same rationale.

With respect to Claim 81:
Schroeder teaches:
The method of claim 79, further comprising: determining a source-specific classifier (i.e. determining product category) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”);
inputting the one or more metrics relating to the merchant and the promotion into the source-specific classifier (i.e. product from vendor within product category) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”);
inputting the second one or more metrics relating to the merchant and the promotion into the source-specific classifier (i.e. price of product from vendor) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”); and
determining, via the processor, an ROI or an ROI component (i.e. determining cross-elasticity coefficient) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”).
With respect to Claims 88 and 95:
All limitations as recited have been analyzed and rejected to claim 81. Claims 88 and 95 do not teach or define any new limitations beyond claim 81. Therefore they are rejected under the same rationale.

With respect to Claim 82:
Schroeder teaches:
The method of claim 79, wherein the one or more metrics or the second one or more metrics are generated based at least in part on one or more of a survey, a marketing exposure, a financial engineering transaction, an in-store transaction, or a webpage transaction (i.e. sales lift is predicted based on POS data) (Schroeder: Col. 8 Lines 1-11 "The promotions for each region are linked to the sales lift model 4, allowing model predictions 6 to be calculated. Application of the sales lift model generally includes predicting the sales lift separately for each region based on regional plans and predicted regional base volume, though predictions may be done at an aggregate level if desired or for individual stores or groups of stores for specific retailers. Base volume is predicted 28 based on POS data 30 and shipping data 32 for the product. POS data 30 is calculated from a retail sales database for each region including data from retail sales in that region.").
With respect to Claims 89 and 96:
All limitations as recited have been analyzed and rejected to claim 82. Claims 89 and 96 do not teach or define any new limitations beyond claim 82. Therefore they are rejected under the same rationale.

Claims 83, 90, and 97 are canceled.

With respect to Claim 84:
Schroeder teaches:
The method of claim 79, wherein the return on investment (ROI) learning model is a support vector machine, decision tree learning, association rule learning, artificial neural networking, inductive logic programming, or clustering (Schroeder: Col. 14 Lines 7-10 “Solution techniques for these models may include any of the ones taught or recommended in the respective references, or more modern techniques, including neural networks, fuzzy 10 logic systems, genetic algorithms, and the like.”).
With respect to Claim 91:
All limitations as recited have been analyzed and rejected to claim 84. Claim 91 does not teach or define any new limitations beyond claim 84. Therefore it is rejected under the same rationale.

With respect to Claim 85:
Schroeder teaches:
The method of claim 79, further comprising: generating, via the processor, a dataset based on the one or more historical metrics (Schroeder: Col. 14 Lines 18-25 “Historical sales information embodied in a memory device (e.g., a point-of-sales database) can be mined by any suitable data mining method for relationships between promotions and products, including cross-elasticity factors, sales lift as a function of market segment (demographic factors, etc.), impact of competitive promotions on vendor promotions, and other factors that may not be readily apparent after human scrutiny of the data.”); and
comparing, via the processor, the return on investment (ROI) learning model to the training, via the processor, the return on investment (ROI) learning model to classify a particular metric value, determined by a combination of metrics, as indicative of a positive ROI (Schroeder: Col. 6 Lines 57-64 “Prediction of increased sales, or sales lift, due to a promotion is achieved using mathematical models for market response to a set of promotion conditions, with a plurality of promotion types being available in the model. The models may be derived from correlations of point-of-sale (POS) data with past promotions and, in some embodiments, may be updated continuously as POS data is obtained for each promotion.”).
Schroeder does not explicitly disclose storing, via the processor and the memory, the combination of metrics used as a predictor for a number of consumers who will return to the merchant after a first visit using the promotion.
However, Srinivasan further discloses storing, via the processor and the memory, the combination of metrics used as a predictor for a number of consumers who will return to the merchant after a first visit using the promotion (i.e. indicator variables, used to predict probability that consumer will make next purchase, are stored in database) (Srinivasan: ¶ [0126] “Train the system on the training data to predict probability of next purchase and probability of defection based on the time sequence of indicator variables.” Furthermore, as cited in ¶ [0060] “Database 275 may be used to store historical data and other data regarding the experiments for processing, report generation and future retrieval.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Srinivasan’s storing the combination of metrics used as a predictor for a number of consumers who will return to the merchant after a first visit to Schroeder’s prediction of revenue generated a model of a sales lift. One of ordinary skill in the art would have been motivated to do so because “The dynamic promotional level application allows companies to determine optimal promotional level by running continuous real-time models on an appropriate sample population, which may be determined automatically by the sampling engine.” (Srinivasan: ¶ [0079]).
With respect to Claims 92 and 98:
All limitations as recited have been analyzed and rejected to claim 85. Claims 92 and 98 do not teach or define any new limitations beyond claim 85. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 13-14 of the Remarks disclosed, filed on 10/05/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 79-82, 84-89, 91-96, and 98 have been considered but are not persuasive:
The Applicant asserts “Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, the claims are not directed to a judicial exception (i.e. an abstract idea, as alleged by the Examiner), and even assuming arguendo that the Examiner finds that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract to which the claimed invention may be directed) is integrated into a practical application, even assuming arguendo that the Examiner were to find that the claimed invention and/or an alleged abstract to which the claimed invention may be directed is not integrated into a practical application, the claimed invention includes elements, that when considered either alone or in combination, that constitute significantly more than any alleged abstract to which the claimed invention may be directed.”  
The Examiner respectfully disagrees. The amendments merely recite “determining, by the processor and the updated ROI learning model, a discount amount associated with the promotion, wherein the discount amount is indicative of an amount off a first retail price for one or more products or services obtained by redemption of the promotion and wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption” which further describes the abstract idea of generating and displaying a merchant impact report based on a return on investment model by specifying that the first retail price includes a discount amount and the second retail price does not include a discount amount. Therefore, the rejection(s) of claim(s) 79-82, 84-89, 91-96, and 98 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 11-13 of the Remarks disclosed, filed on 10/05/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 79-82, 84-89, 91-96, and 98 over Schroeder in view of Srinivasan have been considered but are not persuasive:
The Applicant asserts “As an initial matter, Applicant respectfully submits that the Office Action's comparison of the offering of optimum promotions to consumers by the sampling engine 262 in Srinivasan to the repeat business transactions recited in independent Claim 79 is improper. In particular, Srinivasan discloses determining multiple different promotion levels that may be offered to a consumer and offering a promotion associated with the promotion level to a consumer each time the sampling engine 262 determines a new optimum promotion level. That is, Srinivasan only discloses offering multiple different promotions to consumers based on a changing optimum promotion level. At no point does Srinivasan disclose generation of a second revenue based on estimates of one or more future transactions that occur after redemption of the promotion…However, without acceding to the rejection of independent Claim 79, Applicant has amended independent Claim 79 to clarify the claims and advance prosecution of this application. Specifically, independent Claim 79 has been amended to recite "determining, by the processor and the updated ROI learning model, a discount amount associated with the promotion, wherein the discount amount is indicative of an amount off a first retail price for one or more products or services obtained by redemption of the promotion" and "determining, by the processor and the updated ROI learning model, a second revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise programmatically determined estimates of one or more future transactions that occur after the redemption of the promotion, wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption."…At no point does Srinivasan disclose determining a discount amount associated with the promotion indicative of an amount off a first retail price for one or more products or services and determining a second revenue predicted to be generated from one or more repeat business transactions comprising programmatically generated future transactions that occur after redemption of the promotion and include the purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption.”  
The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to Col. 9 Lines 34-52 of the Schroeder reference; “It is possible for a retailer or vendor to input certain promotion parameters such as volume expectations, profit limits, etc., and allow the business planner system 1 to generate promotion scenarios that meet these requirements using models and possible promotion conditions. In this case, the retailer or vendor may then select a scenario and apply it to the business planning system. In essence, this requires adapting the software to provide an inverse solution, wherein the desired solution (financial returns or sales lift, for example) is provided as input, followed by a computer-assisted search for promotion conditions that may yield the solution. In some cases, a nearly infinite combination of conditions, such as combinations of sales price discount, retailer payout to the customer, coupon promotions, etc., may achieve the targets. The software may then identify the parameter space capable of providing the solution or offer a range of conditions for further examination, or request additional restraints on the solutions, such as the type of promotion, the maximum discount allowed, etc.” It is clear from the disclosure above that the Schroder reference discloses a business planning system that determines optimal sales price discount based on model with inputted parameters, wherein the sales price discount represents a discount amount off a first retail price. The Examiner would also like to refer the Applicant to ¶ [0090] of the Srinivasan reference; “If a customer does interact during that time, then there is no need to provide an incentive for that customer to return. Thus, the system will drop a customer who returns to interact from that sample at 428. That customer may be included in future iterations of the present invention; however, the time since last interaction will begin to toll once again from the most recent interaction time.” Furthermore, as cited in ¶ [0081] “The term "interaction" may be defined as a visit to the site or purchase of an item or service from the site. (Based on historical data, the probability of defection conditional on lapsed time since last interaction can be calculated by determining the percentage of customers that return to the site after having no interaction with the site for a selected time period.)” It is clear from the disclosure above that the Srinivasan reference discloses a promotion level is compared to a situation in which a customer goes on a site to make a purchase without any incentive. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Srinivasan’s determining a second revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise programmatically determined estimates of future transactions that occur after the redemption of the promotion, wherein the one or more future transactions comprise a purchase of one or more other products or services at a second retail price that is not discounted by a promotion redemption; and generating a repeat business revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of the second revenue predicted to be generated from the one or more repeat business transactions associated with the promotion to Schroeder’s prediction of revenue generated a model of a sales lift. One of ordinary skill in the art would have been motivated to do so because “The dynamic promotional level application allows companies to determine optimal promotional level by running continuous real-time models on an appropriate sample population, which may be determined automatically by the sampling engine.” (Srinivasan: ¶ [0079]). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection(s) of claim(s) 79-82, 84-89, 91-96, and 98 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2012/0117153 to Gunasekar for disclosing an approach is provided for supporting multi-media conferencing. Textual information ( e.g., text associated with a presentation) is received for display during a conference session to multiple participants. For a particular participant, configuration information corresponding to the participant specifies language assistance for the textual information. Language assistance involves augmenting the textual information according to the configuration information for comprehension of the textual information by the particular participant. In one embodiment, the augmented textual information includes language translation of the textual information. Additionally, the augmented textual information can encompass definitions of terms, including acronyms. The augmented textual information is forwarded for display to the participant during the conference session.
U.S. Publication 2013/0124281 to Evans for disclosing a system for advertising and promotion comprises identifying a promotion to be offered to a consumer, identifying a consumer that is interested in the promotion, identifying a plurality of consumer-specific attributes, using at least one of the consumer-specific attributes to determine a promotion offering value, offering the promotion to the consumer at the promotion offering value determining whether the consumer agrees to purchase the promotion at the promotional offering value, and determining whether to adjust the promotional offering value based on whether the consumer agreed to purchase the promotion.
U.S. Publication 2013/0066678 to May for disclosing a system and method includes receiving historical data of promotional offers associated with a product or service, the promotional offers including at least one tactic effect; receiving a request to forecast a demand for the product or service, the request including an indication of a promotional offer tactic effect; generating a demand forecast including a tactic lift for the requested promotional offer tactic effect, the demand forecast based on the at least one tactic effect contributing to the demand for the product or service; and providing an output of the generated demand forecast.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
December 15, 2022